Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 09/03/2021.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 20 recites 20 wherein the first clamp member moves from a first position where the first clamp is intermediate the second clamp and the hemostasis valve and to a second position where the second clamp is intermediate the first clamp and the hemostasis valve. 
Election/Restrictions
Newly submitted claims 39-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I: apparatus as recited in claims 1, 3-23, 50, 51, classified in A61M25/0113.
Invention II: method recited in claims 39-49, classified in A61M25/0113
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. For example, the claimed product can be used in a method where the elongate medical device is moved and the base’s position is held.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 21, 23, 50, 51  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Publication Number 2010/0204646 (Plicchi et al.) in view of U.S. Patent Publication Number 2011/0092910 (Shultz), U.S. Patent Publication Number 2007/0060879 (Weitzner et al.)
Regarding claims 1, 3-12 Plicchi discloses as shown in Figure 1, an apparatus comprising: a structure (A)  capable of receiving a portion of a catheter defining a lumen; a base (arm b2, gripping device 44, see paragraph [0013] and abstract) comprising a device (44) capable of releasbly holding the catheter to the base; a base driver member (support means (H) see abstract) capable of moving the base relative to the structure along a first path while the catheter is held to the base such that the catheter moves relative to the structure, wherein the first path is a direction that is capable of being substantially parallel to both a longitudinal axis of the elongated medical device and a longitudinal axis of the catheter , wherein a distal portion of the elongated medical device is capable of being maintained in a substantially fixed location relative to an anatomical feature within a patient as the base moves in the first direction, and wherein the distance between the distal portion of the elongated medical device and the base 

 Plicchi fails to disclose the structure is a hemostasis valve, a mechanism capable of maintaining the position of an elongate medical device removably position with the lumen relative to the hemostasis while the base is moved along the first path and the catheter is held to the base.
Shultz, from the same filed of endeavor teaches a similar apparatus as shown in Figure 2, with a similar structure (catheter sheath introducer 10, see paragraph [0021]) capable of receiving a catheter, where the structure includes a hemostasis valve 16 for the purpose of providing a seal around the exterior of the catheter. See paragraph [0021].
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to substitute the introducer (A) disclosed by Plicchi for the catheter sheath introducer 10, such that the apparatus included a hemostasis valve to receive a portion of a catheter, as recited in claim 1, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Weitzner et al. from the same field of endeavor teaches a similar apparatus as shown in Figure 13 where the apparatus includes a mechanism (drive mechanism 1308b, see paragraph [0108]) capable of maintaining the position of an elongate medical device (guide wire 1072, see paragraph [0108]) removably positioned with the lumen relative to a  hemostasis valve while a base is moved along a first path and the catheter is held to the base, wherein the mechanism includes a discrete movement drive mechanism (one of the motor, belt, see paragraphs [0107],[0108])) that moves the elongated medical 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Plicchi by including drive mechanism 1308b on the arm b2 such that it was able to feed a guidewire in the disclosed catheters and that it was capable of maintaining the position of an elongate medical device removably position with the lumen relative to the hemostasis while the base is moved along the first path and the catheter is held to the base in order to  hold or imparting motion onto a guide wire while it is within a catheter.
Regarding claim 21, Plicchi in view of Shultz and Weitzner discloses wherein the elongated medical device is a guidewire (guide wire, see paragraph [0108]). 
Regarding claim  23,  Plicchi in view of Shultz and Weitzner  discloses wherein a portion of the elongated medical device is capable of being maintained in a substantially fixed location relative to the hemostasis valve as the base moves in the first direction, and wherein the distance between the portion of the elongated medical device and the base changes as the base moves along the first path. See abstract of Plicchi and see paragraph [0108] of Weitzner.
Regarding claims 50, 51 Plicchi discloses as shown in Figure 1, an apparatus comprising: a structure (A)  capable of receiving a portion of a catheter defining a lumen; a base (arm b2, gripping device 44, see paragraph [0013] and abstract) comprising a device (44) capable of releasbly holding the catheter to the base; a base driver member (support means (H) see abstract) capable of moving the base relative to the structure along a first path while the catheter is held to the base such that the catheter moves relative to the structure, wherein the first path is a direction that is capable of being substantially parallel to both a longitudinal axis of the elongated medical device and a longitudinal axis of the catheter , wherein a distal portion of the elongated medical device is capable of being maintained in a substantially fixed location relative to an anatomical feature within a patient as the base moves in the first direction, and wherein the distance between the distal portion of the elongated medical device and the base changes as the base moves along the first path, wherein at least a portion of the first path is capable of being linear, wherein at least a portion of the first path is capable of being non-linear. wherein the base is capable of moving along the elongated medical device as the base moves in the first direction, wherein 

 Plicchi fails to disclose the structure is a hemostasis valve, a mechanism capable of maintaining the position of an elongate medical device removably position with the lumen relative to the hemostasis while the base is moved along the first path and the catheter is held to the base.
Shultz, from the same filed of endeavor teaches a similar apparatus as shown in Figure 2, with a similar structure (catheter sheath introducer 10, see paragraph [0021]) capable of receiving a catheter, where the structure includes a hemostasis valve 16 for the purpose of providing a seal around the exterior of the catheter. See paragraph [0021].
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to substitute the introducer (A) disclosed by Plicchi for the catheter sheath introducer 10, such that the apparatus included a hemostasis valve to receive a portion of a catheter, as recited in claim 1, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Weitzner et al. from the same field of endeavor teaches a similar apparatus as shown in Figure 13 where the apparatus includes a mechanism (drive mechanism 1308b, see paragraph [0108]) capable of maintaining the position of an elongate medical device (guide wire 1072, see paragraph [0108]), and the elongate medical device, removably positioned with the lumen relative to a  hemostasis valve while a base is moved along a first path and the catheter is held to the base, wherein the mechanism includes a discrete movement drive mechanism (one of the motor, belt, see paragraphs [0107],[0108])) that moves the elongated medical device relative to the base in a series of discrete distances, wherein the mechanism is capable of maintaining a position of the elongated medical device relative to the hemostasis valve while the base is moved relative to the hemostasis valve by moving the elongated medical device away from the mechanism at a same rate at which the base is moving away from the 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Plicchi by including drive mechanism 1308b on the arm b2 such that it was able to feed a guidewire in the disclosed catheters and that it was capable of maintaining the position of an elongate medical device removably position with the lumen relative to the hemostasis while the base is moved along the first path and the catheter is held to the base in order to  hold or imparting motion onto a guide wire while it is within a catheter
Claims 13-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Publication Number 2010/0204646 (Plicchi et al.) in view of U.S. Patent Publication Number 2011/0092910 (Shultz), U.S. Patent Publication Number 2007/0060879 (Weitzner et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2006/0041245 (Ferry et al.)
Regarding claim 13, Plicchi fails to disclose wherein the catheter is a rapid exchange device having a monorail portion having a lumen therein for a fixed length, the elongated medical device being movably received in the lumen of the monorail portion. 
Ferry, from the same field of endeavor teaches a similar apparatus as shown in Figure 17 where the catheter includes a rapid exchange device having a monorail portion having a lumen therein for a fixed length, the elongated medical device being movably received in the lumen of the monorail portion. See claim 45.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Plicchi by substituting the catheter disclosed by Plicchi for the rapid exchange device having a monorail portion disclosed by Ferry because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 14, Plicchi in view of Shultz and Weitzner discloses a distal clamp (clamp 1500, see paragraph [0114] of Weitzner) removably clamping a portion of the elongated medical device.
Plicchi in view of Shultz and Weitzner fails to disclose this is once a distal end of a monorail portion of the catheter is between the distal clamp and the base. 

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Plicchi by substituting the catheter disclosed by Plicchi for the rapid exchange device having a monorail portion disclosed by Ferry because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 15, Plicchi fails to disclose wherein the distal clamp is positioned between the hemostasis valve and the base. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention by rearranging the location of the distal clamp 26 such that it was positioned between the hemostasis valve and the base because it would only require a rearrangement of parts without changing the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 16, Plicchi in view of Shultz and Weitzner discloses wherein the elongated medical device is free to move relative to the mechanism when the distal clamp clamps the elongated medical device thereto. See paragraph [0108].
Regarding claim 17,  Plicchi in view of Shultz and Weitzner disclose wherein the elongated medical device is removed from the mono rail by an elongated medical device removal drive (the other one of the pulley or motor, see paragraphs [0107],[0108]) that moves the elongated medical device through the monorail in a second direction such that the proximal end of the elongated medical device is pulled through the monorail toward the hemostasis valve. 





Claims 18, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Publication Number 2010/0204646 (Plicchi et al.) in view of U.S. Patent Publication Number 2011/0092910 (Shultz), U.S. Patent Publication Number 2007/0060879 (Weitzner et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2010/0069833 (Wenderow)
Regarding claim 18 Plicchi fails to disclose wherein the mechanism includes a pair of wheels 
operatively moving a guidewire relative to the base.
Wenderow, from the same field of endeavor teaches a similar apparatus as shown in Figures 2, 2A, 3, 3A, 9, 13 wherein the mechanism includes a pair of wheels (rollers 72, 74 see paragraph [0055]) operatively moving a guidewire relative to the base.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Plicchi in view of Shultz and Weitzner by substituiing the 
Regarding claim 19, Plicchi in view of Shultz and Weitzner, and Wenderow discloses wherein the mechanism includes a first clamp member (one of blocks 92, 94 are disclosed as designed to bind or constrict which is the plain meaning of a clamp, see paragraph [0058] of Wenderow) and a second clamp member (26, see paragraph [0070] of Wenderow) moving in a direction away from the hemostasis valve. 
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) under Wenderow have been considered but are moot in view of the new grounds of rejection.
The applicant’s arguments with respect to the objections to claims 24 and 38 have been considered and are persuasive. The prior objections to claims 24, 38 have been withdrawn
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771